DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-20 are pending.
Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. § 103.
Claim 9 is objected to due to minor informalities.
Claims 2-6 and 12-16 contain allowable subject matter but are objected to as being dependent upon a rejected base claim.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites the limitation “wherein at least one of the injection point objects comprises a multi-point injection point object that includes multiple cooperating object parts that are each inserted into one of multiple points of a code representation for the application process, the multi-point injection point configured to capture application data….”  There wherein at least one of the injection point objects comprises a multi-point injection point object that includes multiple cooperating object parts that are each inserted into one of multiple points of a code representation for the application process, the multi-point injection point object configured to capture application data….” 
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 11, and 17-20
Claims 1, 7-9, 11, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Krajec et al. (U.S. Patent Publication No. 2013/0283102).

Claim 1
Regarding claim 1, Krajec discloses:
A software debugging method comprising: 
receiving from a remote device, by an instrumentation agent operating at an application system, one or more instrumentation requests for application data resulting from execution of an application process on the application system (Krajec: ¶ [0064]); 
generating from the received one or more instrumentation requests for application data one or more injection point objects configured to obtain blocks of application data (Krajec: ¶ [0065]; ¶ [0114]-[0116]); 
determining risk of adverse impact by an injection point object, from the one or more injection point objects, on one or more of: performance of the application system, or state of the application system (Krajec: ¶ [0118]-[0120]); and 
processing the injection point object based, at least in part, on the determined risk of adverse impact by the injection point object, wherein the processing comprises: 
evaluating the injection point object by the application process in response to a determination that the injection point object is safe for evaluation by the executing application process (Krajec: ¶ [0102]-[0103]; ¶ [0115]-[0120]), 
evaluating the injection point object by an evaluation process in response to a determination that the injection point object has an uncertain risk of adverse impact (Krajec: ¶ [0102]-[0103]; ¶ [0115]-[0120]), or 
performing mitigation operations in response to a determination that the injection point object is associated with a high risk of causing adverse impact (Krajec: ¶ [0118]-[0120]).

tracer object may often contain a connection definition that may enable a network connection to a remote device that may collect data for storage and analysis” (see Krajec: ¶ [0064]).  Krajec further teaches that “[t]he tracer 254 may receive trace objectives 256 from the dispatcher 230. The tracer 254 may evaluate and execute the trace objectives 256 to collect input data and tracer results, then transmit the input data and tracer results to the data collector 234” (see Krajec: ¶ [0115]).  The trace objectives correspond to the instrumentation requests in the claim.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the monitoring system could communicate with a remote device to request application data obtained from tracer/instrumentation use.
Krajec also does not explicitly teach evaluation of injection point objects based on being safe, or having an uncertain risk or high risk of causing adverse impact.  However, Krajec teaches (see Krajec: ¶ [0102]-[0103]; ¶ [0115]-[0120]) estimating the cost impact on an instrumented system.  The cost impact may include processing, input/output bandwidth, storage, memory, or any other impact that a trace objective may cause.  Krajec further teaches (see Krajec: ¶ [0102]-[0103]; ¶ [0119]) splitting a trace objective into smaller independent trace objectives if the cost impact is too high (which corresponds to a mitigation operation in the claim).  Therefore, since the trace objectives define what is executed by the tracers/instrumentation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the evaluation of the cost impact of trace objectives to 


Claims 7-9
Regarding claim 7, Krajec discloses:
The method of claim 1, wherein the evaluation process is implemented as an interpreter for the injection point object being evaluated (Krajec: ¶ [0115] and ¶ [0119] (The tracer may evaluate and execute the trace objectives to collect input data and tracer results, and the trace objective generator may estimate the cost impact of a proposed trace objective.  As such, it would be obvious to one of ordinary skill in the art that the tracer and trace objective generator function as an interpreters for evaluating data to be collected by the tracer.))

Regarding claim 8, Krajec discloses:
The method of claim 1, wherein performing the mitigation operations in response to the determination that the injection point object is associated with a high risk of causing adverse impact comprises: aborting execution of the injection point object (Krajec: ¶ [0102]-[0103]; [0118]-[0120] (A determination is made as to whether a given trace objective may be too large, complex, or costly to execute.  If it is, it may be split into multiple smaller trace objectives.  Since the original trace objective is not executed as-is, it would be obvious to one of ordinary skill in the art that the execution of the original trace objective is aborted in favor of smaller trace objectives.)).

Regarding claim 9, Krajec discloses:
The method of claim 1, wherein at least one of the injection point objects comprises a multi-point injection point object that includes multiple cooperating object parts that are each inserted into one of multiple points of a code representation for the application process, the multi-point injection point configured to capture application data generated from execution of a segment of the code representation for the application process bounded by the multiple insertion points of the code representation corresponding to the multiple object parts of the multi-point injection point object (Krajec: ¶ [0102]-[0103]; ¶ [0115]-[0120] (the splitting of a large and/or complex trace objective into multiple smaller trace objectives results in insertion into multiple insertion points)).

Claim 11
Regarding claim 11, Krajec discloses: 
A system comprising: 
one or more application servers comprising: 
one or more memory storage devices to store programmable instructions, and one or more processing-based devices coupled to the one or more memory storage devices (Krajec: Figure 2; ¶ [0085]-[0089]);
wherein the one or more application servers are configured to execute at least one instance of an application process represented by code stored on the one or more memory storage devices (Krajec: Figure 2; ¶ [0083]-[0089]), and to:

generate from the received one or more instrumentation requests for application data one or more injection point objects configured to obtain blocks of application data (Krajec: ¶ [0065]; ¶ [0114]-[0116]);
determine risk of adverse impact by an injection point object, from the one or more injection point objects, on one or more of: performance of the one or more application servers, or state of the one or more application servers (Krajec: ¶ [0118]-[0120]); and 
process the injection point object based, at least in part, on the determined risk of adverse impact by the injection point object, including to: 
evaluate the injection point object by the at least one instance of the application process in response to a determination that the injection point object is safe for evaluation by the executing at least one instance of the application process (Krajec: ¶ [0102]-[0103]; ¶ [0115]-[0120]), 
evaluate the injection point object by an evaluation process in response to a determination that the injection point object has an uncertain risk of adverse impact (Krajec: ¶ [0102]-[0103]; ¶ [0115]-[0120]), or 
perform mitigation operations in response to a determination that the injection point object is associated with a high risk of causing adverse impact (Krajec: ¶ [0118]-[0120]).

Krajec teaches a monitoring system which utilizes tracers/instrumentation, which correspond to the injection point objects in the claim.  Krajec does not explicitly teach receiving tracer object may often contain a connection definition that may enable a network connection to a remote device that may collect data for storage and analysis” (see Krajec: ¶ [0064]).  Krajec further teaches that “[t]he tracer 254 may receive trace objectives 256 from the dispatcher 230. The tracer 254 may evaluate and execute the trace objectives 256 to collect input data and tracer results, then transmit the input data and tracer results to the data collector 234” (see Krajec: ¶ [0115]).  The trace objectives correspond to the instrumentation requests in the claim.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the monitoring system could communicate with a remote device to request application data obtained from tracer/instrumentation use.
Krajec also does not explicitly teach evaluation of injection point objects based on being safe, or having an uncertain risk or high risk of causing adverse impact.  However, Krajec teaches (see Krajec: ¶ [0102]-[0103]; ¶ [0115]-[0120]) estimating the cost impact on an instrumented system.  The cost impact may include processing, input/output bandwidth, storage, memory, or any other impact that a trace objective may cause.  Krajec further teaches (see Krajec: ¶ [0102]-[0103]; ¶ [0119]) splitting a trace objective into smaller independent trace objectives if the cost impact is too high (which corresponds to a mitigation operation in the claim).  Therefore, since the trace objectives define what is executed by the tracers/instrumentation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the evaluation of the cost impact of trace objectives to be executed by tracers/instrumentation would provide a corresponding determination of a risk of adverse impact as required by the claim.

Claims 17-19
Claims 17-19 describe limitations for a system which are similar to the limitations for the method in claims 7-9, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 20
Claim 20 describes limitations for non-transitory computer-readable media and computer instructions which are similar to the limitations for the method in claim 1 and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 10 
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Krajec et al. (U.S. Patent Publication No. 2013/0283102) in view of Hopley (U.S. Patent Publication No. 2013/0305094).

Regarding claim 10, Krajec does not explicitly disclose, but Hopley teaches: 
The method of claim 1, wherein the one or more instrumentation requests include an instrumentation request comprising information to cause adjustment of at least one segment of running code, corresponding to a source code segment for outputting data at a first observability level, into a modified conditional running code segment for outputting the data at a second observability data different from the first observability level (Hopley: ¶ [0051]-[0063]).

Krajec teaches that a trace objective refers to a set of configuration settings, parameters, or other information that may be consumed by a tracer to collect data while an application .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-6 contain allowable subject matter because no prior art was found which explicitly teaches or reasonably suggests the combination of limitations for determining the risk of adverse impact by the injection point object by comparing one or more portions of the injection point object to lists containing portions of at least some injection point objects, each of the lists being associated with a respective risk level representative of the risk of adverse impact on the application system by expressions within the respective each of the lists, as described in claim 2.  Krajec teaches creating lists of events, functions, memory objects, and other potentially interesting objects for tracing (Krajec: ¶ [0076]).  However, these lists are not the same as the lists described in the claim since they contain information used by the tracers/instrumentation rather than the actual tracers/instrumentation (injection point objects).  Other prior art found for teaching lists related to risk, Daymont (U.S. Patent Nos. 9,715,593 and 10,599,852), teaches Claims 3-6 depend either directly or indirectly on claim 2.
Claims 12-16 contain similar limitations as claims 2-6 and also contain allowable subject matter for the same reasons.
Claims 2-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113